Citation Nr: 1631819	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-26 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for neuralgia paresthetica of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1972.

He testified before the undersigned in a June 2012 Travel Board hearing, the transcript of which is included in the claims file.  The issue was remanded by the Board in February 2014 to obtain an examination.  The evidence shows that he cancelled his examination and suggested that he was no longer was interested in pursuing his claim; however, he did not formally withdraw his claim and his representative submitted a statement in support of the claim in May 2016.  

Despite the Veteran's decision not to attend the VA examination, claims based on initial disability ratings are considered original compensation claims and must be rated based on the evidence of record when a claimant fails to report for a scheduled VA examination without good cause.  See Turk v. Peake, 21 Vet. App. 565, 570 (2008).  Accordingly, the Board will consider the claim based on the evidence currently of record.  


FINDING OF FACT

The Veteran's left thigh disability is manifested by subjective complaints of numbness and tingling and difficulty walking long distances; objective findings include mild deep tenderness in the lateral left inguinal canal, sensory loss of the left thigh, and normal strength, bulk, tone, and reflexes.


CONCLUSION OF LAW

The criteria for an initial compensable rating for neuralgia paresthetica of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124, 4.124a, Diagnostic Code (DC) 8729 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran contends that he is entitled to a compensable rating for neuralgia paresthetica of the left leg.  His disability is currently evaluated as noncompensable pursuant to DC 8729 for external cutaneous nerve of the thigh.

Under DC 8729, a noncompensable rating is assignable for paralysis which is mild to moderate in severity.  A maximum 10 percent evaluation is for application when there is paralysis which is severe to complete in degree.  With peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Turning to the evidence, in a February 2009 VA examination, it was noted that the Veteran had undergone a hernia repair in service and had numbness in his left thigh since that time.  He reported that he had intermittent tingling in the area that did not seem to have any provocation.  He also stated that he experienced a burning sensation in the lateral inguinal area.  

A physical examination revealed "mild" deep tenderness at the lateral aspect of his left inguinal canal.  He had sensory loss over his left anterolateral thigh distal to the groin above the knee.  The examiner also noted that the Veteran had normal strength, bulk, and tone.  Reflexes were present and symmetric.  The examiner noted that the Veteran had a lesion of lateral cutaneous nerve of the thigh.  

During the June 2012 Board hearing, the Veteran testified that his leg becomes numb and, as a result, he is unable to walk long distances.  

After a thorough review of the evidence of record, a compensable evaluation is not warranted.  The evidence file does not suggest that the Veteran's left thigh disability manifested any more than sensory impairment at any time during the period on appeal.  As noted above, the regulations state that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Accordingly, even assuming a moderate disability, a noncompensable rating is appropriate under DC 8729.

The Board has further considered whether 38 C.F.R. §§ 4.40 and 4.45 provide a basis for an increased rating.  VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A provisions of 38 C.F.R. § 4.40 and § 4.45 contemplate functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The rating schedule specifically considers factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The provisions of § 4.45 provide for consideration of weakened movement due to muscle injury, disease, injury of the peripheral nerves, divided or lengthened tendons, etc. 

The Veteran's disability has not been shown to result in functional impairment of his musculoskeletal system.  The February 2009 examiner did not indicate that there was a joint function affected by the nerve disorder.  Instead, the examiner noted that the Veteran had sensory loss over his left anterolateral thigh distal to the groin above the knee.  It was also reported that he had normal strength, bulk, and tone.  Reflexes were also present and symmetric.  

Similarly, 38 C.F.R. § 4.40 clearly directs for the consideration of functional loss (such as weakness or limitation of motion) caused by a disability of the musculoskeletal system.  Despite complaints of associated pain, the evidence does not show that his neurological disability impacts the functioning of his musculoskeletal system.  As such, the provisions of § 4.40 and § 4.45 do not support a higher rating.

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the medical professionals, such as numbness and tingling, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, as well as motor and sensory function.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his left leg disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to the service-connected left thigh disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence indicates that he retired from carpentry in 2003 after being offered early retirement.  He reported working part-time until December 2009 and was open to obtaining future work if possible.  

During the June 2012 Board hearing, the Veteran again reported having retired from union carpentry.  He stated that his left leg symptoms made it difficult for him to walk at his previous employment as a carpenter; however, he did not indicate that his left leg disability prevented him from securing or maintaining all forms of substantially gainful employment.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal. 

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).



The VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2009.  The letter fully addressed the notice elements and advised him of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also informed him of how VA determined disability ratings and effective dates.  See Dingess/Hartman, 19 Vet. App. at 490-491.  The letter accordingly addressed all notice elements and predated the initial adjudications by the RO in February 2009.  As such, the duty to notify has been met.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  The RO associated the service treatment records, lay statements, and a transcript from the June 2012 Board hearing with the claims file. No outstanding evidence, to include the records from any post-service treatment, has been identified.  

The Veteran was also afforded a VA examination in February 2009 to assist in determining the nature and etiology of his nerve disorder.  The examiner performed a physical examination and discussed the Veteran's symptoms.  Further, as noted above, he failed to report to a VA examination scheduled in July 2014, which may have assisted in his claim for a higher rating for his left leg disability.  
For these reasons, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

An initial compensable rating for neuralgia paresthetica of the left leg is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


